DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. As per the remarks of 06/25/2021 claim 1 is cancelled; claims 2-21 have been added. Claims 2-21 are pending in this instant application of 17/216,474 filed on 03/29/2021.
Information Disclosure Statment
The Information Disclosure Statement dated 7/19/2021 is acknowledged and the cited references have been considered in this examination.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 2 is rejected on the ground of non-statutory double patenting over claim 1 of U.S. Patent No. US 10,965,164 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: A method of wireless power transmission, the method comprising: at a wireless power transmitter that includes an antenna array: transmitting, via one or more antenna elements of the antenna array. The patented application anticipates the instant application claimed.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim 2 of instant application: 17/216,474
Claim 1 of paten’d application US10965164
      A method of wireless power transmission, the method comprising: at a wireless power transmitter that includes an antenna array: transmitting, via one or more antenna elements of the antenna array, a plurality of first electromagnetic (EM) signals having a first phase and a first gain; determining a location of a receiver device based, at least in part, on the plurality of first EM signals transmitted by one or more antenna elements of the antenna array; based on the location of the receiver device, adjusting, for a subset of the one or more antenna elements of the antenna array, one of a phase and a gain to produce a second phase distinct from the first phase or a second gain distinct from the first gain; and transmitting, via the subset of the one or more antenna elements of the antenna array, a plurality of second EM signals having the second phase or the second gain such that the plurality of second EM signals are (i) focused at a focus region that is approximately the size of an antenna array of the receiver device and (ii) provide EM energy at the focus region that is converted by the receiver device into usable power. 
  A method of wireless power transmission, the method comprising: at a wireless power transmitter that includes an antenna array and a communication component: receiving, via the communication component, a signal from a receiver device; determining a location of the receiver device based, at least in part, on data included in the signal received from the receiver device; and in response to determining that the location of the receiver device is within a wireless power transmission range of the wireless power transmitter: selecting at least two antennas of the antenna array based, at least in part, on the location of the receiver device; and transmitting, via the at least two antennas of the antenna array, radio frequency (RF) power transmission waves that: constructively interfere at the location of the receiver device to produce a focused energy at the location of the receiver device; and destruct

Claims 3-14 of instant application are dependent on rejected claim 2, hence rejected, at least, for their dependency on rejected claim 2.
Claim 15 is rejected on the ground of non-statutory double patenting over claim 22 of U.S. Patent No. US 10,965,164 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: A method of wireless power transmission, the method comprising: at a wireless power transmitter that includes an antenna array: transmitting, via one or more antenna elements of the antenna array. The patented application anticipates the instant application claimed.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim 15 of instant application: 17/216,474
Claim 22 of patn’d application US10965164
A wireless power transmitter for wirelessly delivering power to a receiver device, the wireless power transmitter comprising an antenna array and a controller, wherein the controller is configured to: determine a location of a receiver device based, at least in part, on a plurality of first electromagnetic (EM) signals transmitted by one or more antenna elements of the antenna array, the plurality of first EM signals having a first phase and a first gain; based on the location of the receiver device, adjust, for a subset of the one or more antenna elements of the antenna array, one of a phase and a gain to produce a second phase distinct from the first phase or a second gain distinct from the first gain; and transmit, via the subset of the one or more antenna elements of the antenna array, a plurality of second EM signals having the second phase or the second gain such that the plurality of second EM signals are (i) focused at a focus region that is approximately the size of an antenna array of the receiver device and (ii) provide EM energy at the focus region that is converted by the receiver device into usable power.
   A wireless power transmitter for wirelessly delivering power to a receiver device, the wireless power transmitter comprising: a communications component configured to receive a signal from a receiver device; at least one processor configured to: determine a location of the receiver device based, at least in part, on data included in the signal received from the receiver device; select at least two antennas of the antenna array based, at least in part, on the location of the receiver device in response to determining that the location of the receiver device is within a wireless power transmission range of the wireless power transmitter; the at least two antennas of the antenna array are configured to transmit radio frequency (RF) power transmission waves that: constructively interfere at the location of the receiver device to produce a focused energy at the location of the receiver device; and destructively ….  around the location of the receiver device to form null-spaces around the focused energy.


Claims 16-20 of instant application are dependent on rejected claim 15, hence rejected, at least, for their dependency on rejected claim 15 of the instant application.
Claim 21 of the instant application is somewhat similar to claim 2 of the instant application except the method is executed by the non-transistor computer readable storage medium of the processor of a wireless transmitter. Hence rejected the same.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859